Citation Nr: 1204327	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-38 629	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for degenerative arthritis of the right ankle at a 10 percent disability rating, effective April 29, 2008, and denied service connection for sleep apnea.

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing); a transcript of this hearing has been associated with the record.

The issue of entitlement to a higher initial rating for degenerative arthritis of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Current sleep apnea had its onset during active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his March 2010 hearing, the Veteran contended that he had sleep apnea while on active duty.  

Service treatment records do not reflect any treatment for, or diagnosis of, a sleep disorder; however, on his separation Report of Medical History, the Veteran indicated that he had frequent trouble sleeping.

The Veteran underwent a sleep study at Athens Regional Sleep Diagnostic Center in June 2008.  He reported a history of loud snoring, restless sleep with frequent awakening and daytime hypersomnolence.  The diagnosis was severe obstructive sleep apnea syndrome and morbid obesity.

In an August 2008, statement the Veteran's wife recalled that, about four months after they were married in October 1998, she could not sleep in the same room with the Veteran due to his snoring.  He had a low energy level and was sleepy during the day, and that he used a CPAP machine.  

In August 2008 letters the Veteran's father and mother reported that the Veteran had come to live with them when he left the service in December 1987.  At that time, he snored very loudly, was very irritable and tired during the day, and would fall asleep throughout the day.

A letter from a childhood friend of the Veteran's, S.L., reflects that he noticed a difference in the Veteran when he returned from active duty in December 1987.  His friend had observed that the Veteran was always tired, complained of sleepiness and many times would want to take a nap soon after he got out of bed.  He indicated that his ex-wife would become angry when the Veteran stayed at his house, since the Veteran snored very loudly and would soak his sheets sweating at night.  His friend also noted that it sounded like the Veteran was gasping for breath while he slept.  He also indicated that he had never noticed these symptoms prior to the Veteran's active duty.  

In an October 2008 letter, a fellow service member, M. M., who was the Veteran's roommate, reported that he shared a bunk bed with the Veteran.  He had not noticed any problems with the Veteran's sleeping until after his ankle injury in July 1986.  The Veteran had had a very hard time getting around after his ankle injury, and began to gain weight from not being able to exercise or be active.  Following this time period, while stationed in Okinawa, he noticed that the Veteran started snoring very loudly.  In January 1987, their unit returned to their barracks at Camp LeJuene, North Carolina.  He once again shared a bunk with the Veteran, noticed that the Veteran continued to gain weight, and that his sleep patterns worsened with loud snoring and sounds like he was gasping for his breath while sleeping.  He also noted that the Veteran would nap during lunch break, never appeared to be rested, and had daytime drowsiness and irritability.  

An October 2008 letter from a private physician, L. H., M.D., reflects that he had reviewed the Veteran's service treatment records, treatment records since his discharge from service, and statements from his wife, mother, father, friend and fellow service member.  This record showed that the Veteran had developed sleep problems while in the military, after a training accident in July 1986, displaying all the symptoms of sleep apnea including snoring, tossing and turning, daytime drowsiness, fatigue and frequent nighttime napping.  

Dr. L.H. noted that 50 percent of people who had sleep apnea were unaware of these symptoms until they were noticed by others, such as the Veteran's father, who had submitted a statement regarding the Veteran's symptoms when he returned from active duty.  The examiner opined, after a review of all of the Veteran's records including the lay statements, that it was evident that the Veteran's sleep apnea began while on active duty, sometime shortly after July 21, 1986, and that it had persisted to the current time.  

Dr. L. H., provided another letter in December 2008, noting the symptoms reported by in the lay statements.

In March 2009 the Veteran was afforded a VA joint examination, but the examiner also was asked to provide an opinion with regard to the relationship between current sleep apnea and service.  The Veteran expressed a belief that his sleep apnea had begun during active duty.  The examiner noted that she had reviewed service and post-service private treatment records, along with the lay statements submitted, and had examined the Veteran.  She also noted the diagnosis of obstructive sleep apnea.  However, she concluded that the question of whether sleep apnea began during active service "could not be resolved without resort to mere speculation."  The examiner noted that the Veteran did have symptoms of insomnia, which were observed by family members and military buddies, but nothing was noted on physical examination during separation and no tests were done.

In an April 2009 letter, J.H.D., M.D., a pulmonologist, wrote that he had reviewed the Veteran's service treatment records, medical opinions, lay statements, and medical records.  After reviewing this medical evidence, he opined that the Veteran's currently diagnosed sleep apnea was more likely than not etiologically related to his active duty.  The private physician noted that, while this disorder was not diagnosed by a medical doctor during his active duty, the competent medical evidence and statements from a medical professional (the Veteran's former girlfriend) indicates that he suffered from sleep apnea while on active duty.  

Furthermore, J.H.D., M.D. reviewed the lay statements in the record which showed that the Veteran suffered from heavy snoring while on active duty and continued thereafter.  Based upon his knowledge of the severity of the Veteran's disorder and the historical information provided, it was his opinion that it was more likely than not that sleep apnea manifested between 1986 and 1987.  

It was also his opinion that based upon the level of knowledge of most practitioners between 1970 and 1987; it would have been very unlikely that a physician would identify moderate sleep apnea, as the diagnostic tools were not available at that time.  It had only been in the previous 15 years that knowledge of the condition and proper diagnostic tools had become available to most physicians.  He added that sleep apnea was not common terminology during the period of the Veteran's military service and thus was unlikely to have been diagnosed.  At the time of the Veteran's discharge from the military in 1987 there were very few resources available to diagnose and treat sleep apnea.  

Dr. J.H.D., opined that the competent medical evidence of record established that the Veteran's sleep apnea began during active military service.  The evidence established that during military service the Veteran had symptoms known to be associated with obstructive sleep apnea.  In his opinion it was more likely than not that the Veterans sleep apnea was etiologically connected to his time in service. 

In an April 2009 letter, the Veteran's former girlfriend, a registered nurse, stated that she began dating the Veteran in July 1987, and that he stayed with her every weekend during that time.  She had observed the Veteran stop breathing, gasp for air and begin breathing again, several times a night while.  She also observed the Veteran snoring very loudly on a continuous basis, and noted that loud, disruptive snoring was a prime feature of sleep apnea.  In addition, she observed that the Veteran had morning headaches, daytime drowsiness and night sweats.  She stated that, as a registered nurse and former girlfriend, it was her opinion that the Veteran more likely than not had obstructive sleep apnea while in service.

Analysis

This record indisputably shows that the Veteran has current sleep apnea.  The Veteran and several other observers have provided competent evidence of symptoms beginning during service and continuing since.  There is nothing in the record to contradict these observations.  As such, these statements are deemed credible.

The private medical opinions link the reported symptoms to the currently diagnosed sleep apnea.  The medical opinions also link the symptoms in service to the currently diagnosed sleep apnea.

The VA examiner declined to provide an opinion, saying this could not be done "without resort to speculation."  Her statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The private medical opinions are based on a review of the lay and medical evidence of record and reflect the examiners' opinions that his sleep apnea began to manifest during service.  The private physicians provided reasons for the opinions that were based on an accurate reading of the record.  

The weight of the evidence reflects that the Veteran has current sleep apnea that began during active duty.  Entitlement to service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

At his March 2010 DRO hearing, the Veteran reported that he had been seen at a VA emergency room the previous August, and two other times at the Chattanooga VA clinic.  He also reported that he had been issued a right ankle brace by VA.  The records of this reported treatment are not part of the claims file.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran further testified that he had been seen by his orthopedic surgeon approximately six weeks prior to the hearing, and that he had missed an appointment earlier in the week.  The most recent private medical records in the record are from December 2009.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The most recent VA examination for the right ankle disability was provided in November 2009.  The examiner noted that the Veteran reported severe flare-ups of right ankle disability; these occurred on a weekly basis and lasted one to two days; however, the examiner did not provide any opinion as to the limitations of motion during these flare-ups.  In addition, while the examiner commented on the effect of pain on the Veteran's range of motion and functioning of his right ankle, he did not comment on whether there was any additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  As such, another examination is warranted, in which the VA examiner discusses the limitations of function and range of motion during the Veteran's flare-ups of his service-connected right ankle disability, and whether he has any additional loss of function or range of motion due to weakened movement, excess fatigability or incoordination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete releases for VA to obtain all records of private treatment for his right ankle disability, including the treatment by an orthopedic surgeon in February or March 2010.

If the Veteran fails to furnish any necessary release, tell him that he can obtain and submit the records himself.  If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records and what additional efforts will be made to develop his claim.

2.  Obtain all records of VA treatment for the right ankle disability, including, but not limited to, any treatment provided in VA emergency rooms from August 2009 to the present.  

4.  The Veteran should be afforded a VA examination of to determine the severity of his right ankle disability.  The examiner should review the claims folder, including this remand, and note such review in the examination report or addendum.

The examiner should report the range of motion of the right ankle, and whether any limitation of motion is considered marked or moderate.  

In addition, the examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups; and note whether there is any additional limitation of motion attributable to those factors.  Such additional limitation of motion should be expressed in degrees.  

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


